Citation Nr: 0413441	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  02-19 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, that denied service connection for 
hepatitis C.  

The July 2002 rating decision, among other things, also 
increased the evaluation for post traumatic stress disorder 
(PTSD) from 50 to 70 percent, effective July 1, 2001; granted 
entitlement to a total rating based on individual 
unemployability, effective July 1, 2001; established basic 
eligibility to Dependents' Educational Assistance from April 
2002; granted service connection for tinnitus with an 
evaluation of 10 percent, effective September 1999; and 
granted service connection for bilateral hearing loss with an 
evaluation of 0 percent, effective September 1999.

The veteran and his representative appeared before the 
undersigned Veterans Law Judge at videoconference hearing in 
December 2003.  The veteran and his representative were at 
the RO in Fort Harrison, Montana, while the undersigned was 
at the Board in Washington, D.C.


REMAND

An October 2002 VA claims folder review by a physician to 
determine the most likely cause of the veteran's hepatitis C 
stated it was most likely due to his long standing history of 
drug use, rather than his exposure to blood as a helicopter 
crewman on numerous medical evacuations.

That opinion is consistent with a prior VA psychiatric 
examination in April 2000 by a physician's assistant, which 
concluded that it was more likely than not that the veteran 
acquired hepatitis C from using IV drugs heavily.  

Based upon the April 2000 psychiatric examination, the 
veteran's claim for service connection for hepatitis C was 
denied in a July 2002 rating decision.  Based upon the 
October 2002 claims folder review, the denial of the 
veteran's claim for service connection for hepatitis C was 
continued in a November 2002 statement of the case.

38 U.S.C.A. § 1110 precludes entitlement to compensation for 
a disability if the disability is a result of the veteran's 
own willful misconduct or abuse of alcohol or drugs.  In 
denying service connection for hepatitis C, the RO concluded 
that the veteran's drug use constituted an abuse of drugs 
precluding his entitlement to compensation.

However, there is nothing in the legislative history of 
38 U.S.C.A. § 1110 to bar compensation for veterans suffering 
from alcohol or drug abuse resulting secondarily from a 
service-connected disorder, such as PTSD.  In Allen v. 
Principi, 237 F. 3d 1368 (Fed. Cir. 2001), the United States 
Court of Appeals for the Federal Circuit held that the 
current version of § 1110, when read in light of its 
legislative history, does not preclude a veteran from 
receiving compensation for alcohol or drug-related 
disabilities arising secondarily from a service-connected 
disability.  

Here, the veteran is service-connected for PTSD.  The 
veteran's drug use may not, in fact, arise secondarily from 
his service-connected PTSD; however, there is no medical 
opinion of record to show that it does not.

An appropriate medical specialist should examine the service 
and medical records of the veteran.  That specialist should 
provide a written opinion as to whether or not the veteran's 
drug abuse resulted from his service-connected PTSD.

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who have 
treated him for hepatitis C and PTSD 
since October 2002.  With any needed 
signed releases from the veteran, the RO 
should request copies of all of the 
records identified by him.  All records 
so received should be associated with the 
claims file.  

2.  If the veteran desires to continue 
his appeal, the RO should schedule him 
for an examination by a psychiatrist.  
The claims file must be made available to 
and be reviewed by the examiner in 
conjunction with the examination. The 
examiner should be requested to provide 
an opinion as to whether it is at least 
as likely as not that drug abuse on the 
part of the veteran has been a 
manifestation of or otherwise related to 
the service-connected PTSD.  The opinion 
should be supported by appropriate 
rationale.  

3.  The RO must ensure that all notice 
and duty to assist provisions set forth 
in the VCAA have been complied with.  The 
RO should ensure that all evidentiary 
development requested herein, including 
the requested examination and medical 
opinion, is fully completed.  

4.  Upon completion of all requested 
development, the RO should again consider 
the veteran's claim for service 
connection for hepatitis C on a secondary 
basis.  If any action remains adverse to 
the veteran, he and his accredited 
representative should be furnished a 
supplemental statement of the case and 
they should be given an opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	      


            _________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).




